


--------------------------------------------------------------------------------

Term Sheet
Dated February 15, 2018
HCI VIOCARE (OTCQB: VICA)
This term sheet (the "Term Sheet") sets forth the terms pursuant to which (i)
George Thrapsaniotis, resident of 10, Plateon st., 15124, Amaroussion, Greece,
holder of the Greek Identity Card no. AI 059545, and (ii) Stella Thrapsanioti,
resident of Katakolo, 27067, Greece, holder of the Greek identity card no. AI
059315 (collectively referred to herein as the "Investors"), shall purchase
certain securities of HCi Viocare (the "Company") a publicly quoted Nevada
corporation reporting in the U.S., and the Company shall issue such securities
to the Investors (the "Transaction").
WHEREAS the Investors desire to provide additional investment to the Company;
NOW, THEREFORE the parties have agreed the following terms:
Issuer:            HCi Viocare (Stock Symbol: OTCQB: VICA) (the "Company").
Investors:       1. George Thrapsaniotis
                         2. Stella Thrapsanioti


Type of Security:               Common Stock

Amount of Investment:
USD$ 360,000 (the "Commitment Amount"). One or multiple Private Placement
Subscription Agreement(s) to be entered into within the following ten (10) days.

Price per share:
USD$ 0.030 ("Purchase price").

Purchase Date:
The effective date of each respective Private Placement Subscription Agreement.

Purchased Shares:
Upon the signing of one or multiple Private Placement Subscription Agreement(s)
the Company will issue up to 12,000,000 (twelve million) shares of its
restricted Common Stock (the "Common Stock") to the  Investors.

Settlement Date:
The date at which the Company will cause the delivery of the Common Stock to the
Purchaser or its designees via DWAC against Investors' payment. The Investors'
payment shall be made within ten (10) days as of the date hereof.

Payment method:
By wire transfer of immediately available funds to the Company's designated
account.

STOCK PURCHASE AGREEMENT

Affiliate:
The Investors presently own collectively 18,049,898 (eighteen million forty nine
thousand eight hundred ninety eight) shares of restricted common stock.

Resale Restrictions:
The Investors, as affiliates of the Company, are subject to all applicable rules
related to "control persons". These rules include, but are not limited to,
resale restrictions of the common shares of the Company, allowing the Investors
to sell no more than 1% of the issued and outstanding shares of the Company
during any three-month period.

1

--------------------------------------------------------------------------------

INVESTORS' RIGHTS AGREEMENT

Filing obligations:
The Investors have independent filing obligations with the US Securities and
Exchange Commission to report all purchases and sales they make independently or
collectively with respect to the Company's common stock.

Short Selling Provision:
The Investors will not engage in any short selling procedures of the Common
Stock of the Company.

Corporate Structure:           It is hereby agreed that George Thrapsaniotis, or
his designee, shall be entitled to hold the position of Treasurer of the
Company, provided that the Investors hold in excess of 5% of the Company's
issued and outstanding common stock collectively. The aforementioned agreement
described herein shall be in force and have effect until the conclusion of a
full profitable year, the profitability of which will be determined on a yearly
basis, irrespective of the number of shareholdings held individually or
collectively by the Investors at the relevant time. In all other cases, the
Board of Directors of the Company, upon its decision, may appoint George
Thrapsaniotis as Treasurer of the Company.


Company debt:                   As evidenced in Schedule A appended hereto,
those shareholders who as of the date hereof hold in excess of 5% of the
Company's common stock and concurrently hold a position on the Company's Board
of Directors, or act in the capacity of an officer of the Company or its
subsidiaries, shall not be entitled to receive any repayment against
pre-existing debt owed by the Company to a shareholder as the date hereon, as it
is recorded in the Company's financial records. This agreement shall be null and
void, and shall have no further force and effect, upon conclusion of a full
profitable year. Such profitability is to be determined on a yearly basis at the
fiscal year-end. A list of such major shareholders is appended hereto as
Schedule A, as well as an acknowledgement of this agreement by each of the major
shareholders, officers and directors.


Release of Funds:              The aforementioned agreement may be amended by
other mutual agreement in writing. A Form of Waiver and Release of Funds as may
be agreed from time to time by the Investors and the respective shareholder is
appended hereto as Schedule B.


Conversion Provisions:     It is hereby mutually agreed that any major
shareholder, as indicated on Schedule A, shall have the right to convert a
portion of any debt, the Company owes to the shareholder, into restricted shares
of the Company's common stock at a price equal to or greater of the Purchase
Price (US$ 0.030). This agreement may enter into effect as of the date hereof
and be subject to such other terms and conditions as may be required by law.
 
OTHER MATTERS
Entirety of Terms:                The terms and conditions set forth herein
constitute the entire agreement of terms between the Investors and the Company
and supersede any communications or previous agreements with respect to the
subject matter of this Agreement.  No amendments can be made to this Term Sheet
other than in writing and signed by both parties. The terms and conditions set
forth herein are binding for both parties, and the failure to fill one of them
is a ground for the present to be canceled. The Investors acknowledge that they
have read and understood this Term Sheet and voluntarily accept the duties and
obligations set forth herein.


Confidentiality:                    The parties each acknowledge and agree that
the terms and conditions contained herein, all non-public due diligence and
financial material provided to each other party in connection herewith, and the
ensuing negotiations (including any discussions or negotiations that have
occurred or are ongoing), will remain confidential between the parties, and no
non-public information regarding the foregoing will be distributed to any entity
or person, except any employees, contractors, potential sources of equity or
financing, advisors of a party who have a need to know the same in order for
such party to proceed with or evaluate the Transaction, or as otherwise required
by applicable law.


Governing Law:                  This summary of terms shall be governed in all
respects by the laws of the State of Nevada.
 
Signature
 
Title
 
 
          HCi Viocare                  
/s/Sotirios Leontaritis
 
President & CEO
 
Date: February 15, 2018
Sotirios Leontaritis
                 
/s/George Thrapsaniotis
 
Investor
 
Date: February 15, 2018
George Thrapsaniotis
                 
/s/Stella Thrapsanioti
 
Investor
 
Date: February 15, 2018
Stella Thrapsanioti
       



2

--------------------------------------------------------------------------------


 
LIST OF SHAREHOLDERS
As of 15 February, 2018
This list of shareholders and the information contained herein form an integral
part of the Term Sheet, dated February 15, 2018 signed between the Investors,
George Thrapsanioti and Stella Thrapsanioti, and the Company, HCi Viocare (the
"Parties").

 
Major Stock Holders (for the purposes of 15.02.2018 Term Sheet)
 
 
Percentage of shares (%)
1. Sotirios Leontaritis
(Athens 17563, Greece)
In excess of 5%
   
2. Christos Kapatos
(Glasgow, UK G72 8DG)
In excess of 5%
 
3. Stella Thrapsaniotis
(Katakolo 27067, Greece)
 
Collectively with Georgios Thrapsaniotis in excess of 5%
   
4. Georgios Thrapsaniotis
(Amaroussion, Attica, Greece)
Collectively with Stella Thrapsanioti in excess of 5%



For the purposes of the agreement between the Parties described in the Term
Sheet, dated February 15, 2018, we the hereinmentioned shareholders acknowledge
and agree that the shareholders listed above who as the date of the Term Sheet
hold in excess of 5% of the Company's common stock and concurrently hold a
position on the Company's Board of Directors, or act in the capacity of an
officer of the Company or its subsidiaries, shall not be entitled to receive any
repayment against pre-existing debt owed by the Company to a shareholder as the
date of the Term Sheet, as it is recorded in the Company's financial records.
This agreement between the Parties shall be null and void, and shall have no
further force and effect, upon conclusion of a full profitable year. Such
profitability is to be determined on a yearly basis at the fiscal year-end.
I hereby warrant that I am full aware of the content. This document shall be
binding upon me, my legal representatives and assignors.






/s/Sotirios Leontaritis                /s/Christos Kapatos
__________________________                                         
________________________
Sotirios Leontaritis (signature)                                             
 Christos Kapatos (signature)
Date:  February 15,
2018                                                           Date: February
15, 2018






/s/Stella Thrapsanioti                /s/George Thrapsaniotis 

__________________________                                         
________________________
Stella Thrapsanioti (signature)                                              
 George Thrapsaniotis (signature)
Date: February 15,
2018                                                             Date: February
15, 2018




3